Citation Nr: 1637066	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in April 2014, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disability was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for a low back disability.  The current low back diagnoses include degenerative arthritis of the spine, intervertebral disc syndrome, L4 to L5 spondylolisthesis, spinal stenosis, and scoliosis, as reported by an August 2015 VA examiner.  Thus, the current disability requirement for service connection has been established.

The August 2015 examination report and other evidence of record indicate the Veteran's low back disability may have pre-existed active service.  Specifically, the Veteran has reported he was hit by a mail truck and dragged approximately 200 feet across the pavement when he was fifteen years old.  He reported that he sustained a compound fracture of the left ulna in the accident, in addition to other injuries.  He stated that surgical intervention to correct the compound fracture involved a resection of two inches of his left femur, which resulted in a shorter left leg when compared with the right leg.  The August 2015 VA examiner explained this discrepancy in leg length resulted in scoliosis, which is the source of the Veteran's current disability.

The Veteran claims he had no issues with his back until he fell approximately ten feet from a set of monkey bars and landed on his back while stationed in Hildelburg, Germany, in approximately 1949.  Unfortunately, the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center in 1973.  See National Archives, The 1973 Fire, National Personnel Records Center, http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited Sept. 12, 2016).  Destruction of service treatment records creates a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Additionally, the Court of Appeals for Veterans Claims (Court) has held the presumption of soundness applies when the record of a veteran's entrance examination has been destroyed while in federal custody.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)); Doran v. Brown, 6 Vet. App. 283 (1994).
Under the presumption of soundness, an individual is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran's service treatment records, to include any record of an entrance examination, have been destroyed, the presumption of soundness on entry to service attaches in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the claimant is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Although the evidence of record suggests a low back disability may have pre-existed service, the Board does not find that the evidence shows that a disability clearly and unmistakably pre-existed service as there is no medical evidence showing a pre-existing disability.  Rather, the only evidence of the Veteran's pre-existing disability is the Veteran's own reported history.  Moreover, the evidence is not clear and unmistakable that the condition was not aggravated by service given the Veteran's credible report of an in-service back injury and back pain.  Accordingly, the presumption of soundness has not been rebutted in this case.  

Although not a model of clarity, the August 2015 VA examiner's opinion appears to link the current disability to the in-service incurrence.  The August 2015 VA examiner stated that it is likely the Veteran did not experience chronic back pain prior to the reported fall from the monkey bars during service.  He explained it is not uncommon for patients with orthopedic issues to describe an event that they feel precipitates pain or more pain.  The August 2015 VA examiner further explained the "match" for the Veteran's chronic back pain was the fall in service with the "fire of pain" continuing due to the serious orthopedic injuries that were incurred in the pre-service accident.  The August 2015 VA examiner indicated the reason why this occurs is not well understood, but is a well-known phenomenon in neurology.  


Ultimately, the Veteran is presumed to have been in sound condition at entry to service.  When read in the light most favorable to the Veteran, the Board finds the medical evidence of record indicates his current low back disability is the same disability manifest in service.  

Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that there is a nexus between the in-service disease or injury and the current disability.  As all three elements of service connection have been met, service connection for a low back disability, to include degenerative arthritis of the spine, intervertebral disc syndrome, L4 to L5 spondylolisthesis, spinal stenosis, and scoliosis, is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


